 

(`aqp '|"|7_(~\/_0061’2_ 1T|\l_l:Q(` ` l:(`l: l\ln 71:_1 filnd 1')/n7/1Q pagmA_A,-g&g_g_l_@j_§_,_

 

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN

DEREK ANTOL, individually and as next
- friend for DSA~IL DEVON ANTOL ' ‘ ~ " Case No. 1:17~cv-00613
and TRYSTON ANTOL, §
Hon. JANET T. NEFF
Plaintiffs,

ADA]\/l DENT, KATE STRAUS, CASEY §
BRINGEDAHL, CASEY TRUCKS, PETE §
KUTCHES, and WESTERN MICHIGAN §
ENFORCEMENT TEAM, a public body

organized under the iaws of the State of §

 

 

 

Michigan,
Defendants. §

J. Nicholas Bostic Adam P. Sadowski (P73864) ;
Bostic & Associates John G. Fedynsky (P65232) §
Attorney for Plainti£fs Assistant Attorneys General §
909 N. Washington Ave. Attorneys for Defendant Trucks :_
Lansing, MI 48906 Civil litigation Employmem; & Elections
(517) 706-0132 P.O. Box 30736 §
barristerbostic@att.net Lansing, MI 48909

(517) 373~6434
Allan C. VanderLaan (P33893) sadowskia@michigan.gov §§
Bradley Charles Yanalunas (PSOEZS) fedynskyj@michigan.gov
Cul‘t A. Berlson (P38891)

Cummjngs McClol'ey Davis & Acho PLC Douglas M. Hughes (P30958) §
Attorneye for Defendants Dent, Strauss, Jolm M. Kaz'afa (P36007) §
Bringedahl, & Kutches Wil}iams Hughes, PLLC §
327 Cen‘s@nnial Plaza Bldg. Attorneys for Defendants Kutches & §
2851 Charlev<)ix Dr., SE Western MI Enforcement Team §
Gralld Rapids, MI 49546 120 W. Apple Ave.

(616) 975“747{) P.O. BOX 599
avanderlaan@cmda-law.com Muskegon, MI 4944() l
b analunas@cmda-Iaw.com 7 (231) 726-4857 § §
cbenson@cmda~law.com doughugheS@Willia,mshugheslaw.com -

ohnl{al'afa@vvilliamshu heslaw.com

 

 

§

EXHIBIT A

 

C<'J\S€ 1117"`€\/7-006#1_§_-QTN-ESC` l=(`._l= l\ln 71:_1 mpd mmv_/»lg page|B 645 P _ 2 r_ 5

 

 

 

ANTOL, ET AL. V. DENT, ET AL.

DEREK ANTOL

May 10, 2018 §

 

 

..MML~_¢.¢.`.~‘.._.`.M,¢».`_.-.N.A.`.\, - :

 

Preparedfor you by
_LEGAL
_j_ PPORT

§§ §§‘§W§€§§ §§@§§§§§§§§§§§§W _ ‘

  

§§
§
3
j

 

 

 

Bingham F'atms / Southiield ¢ Grand Rapids
him A£bor ' Detroit ¢ Flint * ]ackson ¢ lansing - Mt. Clemens ¢ Saginaw ' 'l‘roy

 

 

 

 

 

.iili.w nm im

= ililllii

CQS€ 1217jQV-00613-JTN-ESC E__(_;F NO. 75-1_fi|€d 12/07/18 P_HGP|D 636 Pani§"% nf '-'>

DEREK ANTOL
way 10, 2018

 

 

 

 

 

 

 

 

 
 
 
  
 
 
 
    
  

 

 

 

 

 

Paqe 2 PEI§J@ 4 §i
1 APPEARANCES: - l TABLE OF CONTE`NTS
2 2 ,
3 J. NICHOLAS BOSTIC 3 WlTNESS PAGE ;
4 Bostic & Assoeia’ces 4 DEREK ANTOL l§
5 909 Nol‘th Washington Avenue 5 l
6 Lansing, Miohigan 48906 6 EXAMINATION _
7 {517) 706-0132 7 BY M_R. BENSON: 5 §1
8 berristerbostic@att.net 8 EXAMINATION i;i-
9 Appeaa‘ing on behaif`ofPlaintiEfs. 9 BY MR. SADOWSK['. 77 "
10 ` 1 0 EXAMINATION
11 CURT A. BENSON 11 BY MR. BOSTIC: 79
12 BRADLE`.Y C. YANALUNAS 12 '
13 Cummings MeClorey Davis & Acho 13
14 2851 Cilarievoix Drive, SE 14 EXHIBITS
15 Suite 327 15
______ 1 6 Grand Rapicfs, Michigan 49546 1 6 EXI-HBIT PAGE
17 (616} 975-7470 17 (E`.xhibits attached to il‘anscript.)
1 B cbenson@cmda-law .com 1 8 §
l 9 byan aiu nas@emda-law.eom 1 9 DEPOS[TlON `EXI-IIBIT 1 73 t§
2 0 Appearing on behalf ofDej`endants Dent, Stl'auss, 20 DEPOSIT§ON EXHIBIT 2 76
2 1 Bringedahi, and aro-counsel for Defe:\dant Kutches. 21 j
2 2 2 2 _
23 23
24 2 4 h
25 25 §
Page 3 Paqe 5 i§
1 A`§)Ai\/§ P. SADOWSKl 1 Gz'and Rapids, Michigan ‘
2 PATRICK MYERS 2 Tlau'sday, N[ay 10, 2018 ia
3 Miehigan Depm'tmcnt of At&orney General 3 10:43 a.m.
4 525 WesL Otlawa Su’eet 51
5 Lar\sing, Miehigan 48909 5 DEREK ANTOI.., §
6 (517) 373-6434 6 was thereupon called as a witness herein, and after §
7 SadowslciA(g"v/`miehigan.gov ? having 'i"lx‘st been daly sworn £o testify to the truth, ;
8 Myersp@michigan.gov 8 the Whoie truth and note ing but the tmth, was
9 Appeal‘ing on heh ali of Defendarst Casey 'l`rue{<s. 9 examined and testified as foilows:
1 0 10 EXAMTNATTON ;
1 1 11 BY MR. BENSON; §‘
12 12 Q. Mi'. Antoi, my name is Curt Benson, and I represeni §
1 3 1 3 some of the officers that you filed this lawsuit
1 4 1 4 against 'L
15 15 Have you ever been deposed before?
1 6 l 6 A. NO, §
17 17 Q. Ol<ey. We§|, I‘m sure you talked Lo your lawyer about §i
1 3 18 ii. Let me give you just some basic ~- or some basic §
1 9 1 9 instruet§oos. ei.
2 0 2 0 A. Sul‘c. ;
21 21 Q, Ii`you, for some reason, don't understand a question 1
22 22 I‘m asking, would you piease ask me to either repeat
2 3 2 3 it or restate it so you understand exactly What it is z
2 4 yoa’re unswermg'? z
2 =

 

`Z`§'§é?¥i’€§i§£§i’ B§CEBM§§§HHF 2 {pag@$ 2 to 5)

aeba?EaB-befa-MhG-Bd Ea-02230728d8'i 2

 

QaSe 1217-CV-006L§-JTN-ESC ECF NO. 75-1 filed ¥/07/18 PaCie|D.647 PaCie 4 Of 5

DEREK ANTOL

 

 

way lo, 2018
13an 74 Page 76 §
1 BY MR. BENSON: 1 Q. Did he give any additional information other than to
2 Q. Al§ right, I’li hand you what's been marked as i, that 2 show her the card »- or, excuse me, show her the
3 is the At"f'ldavit of Adam §)cnt. You’ve had the 3 paperwork, to your knowledge?
a opportunity to review that, ccrrect? 4 A. Not to my knowledge
5 A. Correct. 5 Q. Okay. Your attorney was kind enough to provide us
6 Q. lost now, correct'? 6 with a report of inspection from the State of Michigan ;
? A. Correct. 1 Department of Treasury detailing the inspection that
8 i\/IR. BENSON: Okay. Coulcl you read the 8 occurred on luly ch of 2014. Much of what they
9 question back to the witness'l 9 described occurred when you were not present 'I`he
10 (Tbe requested portion of the record was 1 0 last paragraphjust above the phrase seizure of
11 read by the reporter at 12:}4 p.m.) 11 tobacco products has aparagraph in there that l
12 A, Okay, the statements made ou the first page of the 12 wonder if you would take a moment to read that
1 3 Ah‘idayit, l don’t object to anything on there Wbat 13 paragraph? l‘m soriy, it's the one just above -- its
1 4 E had issues with was the references to the other 1 4 that one right there, yeah, the last paragraph just
15 things, for instance the McQueen and the Hartwick 15 before seizure of tobacco producls?
16 case, you imow, his affirmations that our business 16 A. Okay, and your question is? §
1?` model was running the same as these other two 17 Q. Does that accurately describe your encounter with the
1 B individuals, when they in fact did not appiy at all to 1 8 author of this report? o
1 9 our model lmeaa, I guess that would be the only 19 A. Yes. 1a compact folrn, yes. _ §
20 thing that l'd disagree with, 20 MARKED '§OR IDENTTFICATION §
2 1 BY MR. BENSON; 21 DEPOSITlON E`.XHTBI'F 2 §
22 Q. O§<ay. Audjust for point of ciari‘tication, you're on 22 12:]9 p.m. §
23 page 2‘? ’ 23 Q. Normaliy, you do this iirst, but I'li hand you what's
24 A. Correct. 2 4 been marked as Exhibit Number 2, and that is the
25 Q. Okay. Couid you just kind of point generality where 7 25 report of inspection And l hadjust asked you a _ _ _
Peq@ 75 cage 77 l
1 wc'l'e taiking about'? 1 question about that fast paragraphl §
2 A. Yep, pretty much ali of this. 2 is "Exiiibit 2 what you were referring to? §
3 Q. ()kay, thank you. Let me quick look this over. 3 A. Ves. §
4 Oh, l see, okay. l got you, okay, 4 MR. BENSON: Okay, l've got nothing §
5 You make reference to, it iooks like 5 idrther, thank you. §
6 paragraph S, which is a reference to a Michlgau Coul't 6 EXAMINA'I`ION .§
7 ot` Appeals case People \/ E-lartwiok. Aad 1 assume you 7 BY MR. SADOWSKI: §
8 don‘t disagree with his interpretation of the case, 8 Q. `tvir. Antol, l‘in Ada:n Sadowski, as you know, l represent :
9 you just disagree with that your business model was 9 Dei`eudant "_l`rucks.
1 0 similar to Peop|e V Hartwick‘.’ 10 i‘v“e seen your discovery responses_, and you '
1 1 A_. Correct. 11 would agree that you personaliy_. on behalf ot`just §
12 Q. Okay. Is that also true with the -~ excuse me, 12 yoursetf, are not making any claims against Det`endant
13 another case he citcs, which is S`tate V McQueen? Do 13 'T`rucks, correct‘?
14 you disagree that Stutc V McQueon is applicable to 14 A. Correet. l don‘t believe l had any encounter With
1 5 your case? 1 5 Tiu cks. §
1 6 A. Cori‘ect. 1 6 Q. Okay.
17 Q. Okay. And lthink you said that was it? 17 A. 1`0 my knowledge He may have been at the store, but §
15 A. 'r'es. 18 there was probably close to_, l don't I<now, eight or *~ §
1 9 Q. Okay. All right 19 eight to 12 officers at the store t couidn‘t tell a
2 0 A, The.uie you. 20 who was au ofi`l cer, who wasn't. Some were in uniform, §
2 1 Q. Sure. Do you know what Detectivc Dcut said to 21 some were -- you kuow, they had iike open carrying l §
22 Ms. Conklin in buying the marijuana? ilejust showed 22 guessl Thcre was quite a few peopie out in the §
23 fictitious papers indicating that he either had a card 23 parking lot, some customeis, some neighbors Butl §
2 4 or bad applied for a card'? honestly don‘t thinkl ever encountered Truci<s. §

 

25

    

 

A. Corrcot.

i§§§§hhi§§§§§§h§§e§*§ 20

    

 

Q. Okay, So it's your three sons that have ciaims '

 

.==~ __;-___ ,, r-...=.`...:..-'~~'1

 

(Pages 74 to 77l

aaba7536-hcfa-40b0-=Bd5a-O2230T 28¢$8‘1 2

       
    
 

 

 

 

 

CaSe 1217-Cv-00613-JTN-ESC ECF NO. 75-1 filed 12/07/18 Page|D.648 Page 5 Of 5

DEREK ANTOL

 

 
 

 

 

 

May 10, 2018
Fa§e 78 Page 80
1 against Truclcs, or is itjust Devon and Derek, is it? 1 off the internet, Do you know -- 1 wanted to clarify §
2 A. Yeah, f think it would he just Devon and Derek. 2 whether this is something that you orl printed of_t? §
3 Q. Oltay. 3 A. i didn’t.
4 A. Or maybe 'l“`ryston did, tco, because Truolts was at the 4 Q. Or whether it was part ofParolini's report, ifyou
5 home. 5 remember? §i
6 Q. Okay. What did Devon tell you that De'Fendant Tro.clcs 6 A. l didn't print this oft`. §
7 did, or was he able to provide you with that level of 7 Q. Okay. §
8 detail? 9 A. This isn't anything l dld.
9 A. To m.e, he hasn'f:, no. Ilnean, they ~- it's hard to 9 Q. All right When we had a breath did we -» you and I §
1 0 say, hecause, l mean, we're --l can’t even put a face 10 have an opportunity to disccss who Mlchael Tozer might §
11 to the name. imean, l -- and lwasn’t there at the 11 be'.? §
12 house 'l"o me, it Would he different it` you were 12 A. Yes.
13 asking the kids and you had a picture cf him, and then 13 Q. What do you thinlt?
14 they'd be able to specify_. you know, okay, yeah,f 1 4 A. I believe he was my eiectrieian. §
1 5 remember this guy, you know, Whatever. But as far as 15 MR. BBNSON: Oh, thank you. l know the §
1 6 me, l wasn't at the home, and Devon and Tiyston 16 reference then, thanlts. §§
17 weren‘t at the moment either. So as far as t itncw, 17 A. Okay. §
13 with Trucks, it would have only been Derefc, to my 1 8 BY MR. BOS'I`IC:
19 . knowledgel But, inlean, there may he other things 1 9 Q. And the -- looking at your interrogatory Answers,
2 0 ensuing per the -~ you imow, the -- our alleged 20 under number 9, I want to see if you Want to correct
21 illegal search and seizure, you §tnow, things that were 21 your answer about whether E was from the same incident
22 ~» his room and his due process being violated, that s 22 in July as -- as D? Do you understand that D was the
23 ~~ I don‘t -- l don't believe l*m part of that 23 luly 9, 2014 search warrant on all three locations,
2 4 Q. OE<ay. Other than Defendant Trocks being invoived in 24 correct?
25 the search ofthe Nor§h”r§ree.li Creelt residence is 25 A. OItay`
13an 79 Paqe §Bl
1 there any other claims, to your knowledge on behalf 1 Q. And then later in that same year, did you have a
2 ol" any ofyour kids against Defendant 'l`ruchs? 2 separate case?
3 A. Here agoin, to reiteratc, we'l‘e not sure w§u' ch one of 3 A. Yes. z
4 the officers he is. A picture to my son would help 4 Q. Okay. So E was not -~ they were resolved together,
5 clarify that He may or may not have been one oi` the 5 correct?
6 two officers hoiding a gun at ray son. l can't say. I 6 A, Correct.
7 wasn‘t there That would he a question for my son. 7 Q. But they didn’t occur together?
8 MR. SADOWSKI: Ol<ay. Well, then lhave no 8 A. Bat it was dropped, but they didn‘t occur together.
9 further questions, thank you. 9 MR. BOSTIC: Ol<ay, that's all 1 huve.
1 G EXAMTNATION 1 0 MR. BENSON: I dcm‘t have anything further.
11 BY M_R. BOSTTC: 11 MR. SADOWSK_[: ldon't eithel‘.
12 Q. l just Want to clear up a couple things while we're 12 (The deposition was concluded at 12:25 p.§.n.
1 3 all here togethcr. 1 3 Signature ot` the witness was not requested by
l 4 L.ool< at Bxhihit 2. 14 counsel for the respective parties herelo.)
15 MR. BENSON: That‘s the inspection right 15
1 6 there 1 6
17 A` Me or him'? 17
18 BY I‘\/i`R. BOST\C: 1 B
1 9 Q_. You. Thc last few pagesl 19
20 A. Yeah, this was the sample of the ~- 20
2 1 Q. Rl ght? 2 1
22 A. ~- shisha. 22
23 Q. But Whatl w anted to clar :l` y t`ol the record was that 23
2 4 We have ar,oport wh.ich' ls seven pages, the first 24

 

 

 

seven ages l`he last few pages appear to be printed

 

 

  

   

 

the §"earer et necessitates “`” 2 1

(Paqes 78 to 81)

aeb3753B-bcfa~¢ll)bO~Bd511-022307286812

§
§

 

 

